Citation Nr: 1113711	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-13 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1966 to December 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  Chronic bilateral hip disabilities requiring replacements were first diagnosed many years after the Veteran's active duty and are not causally or etiologically related to such service.

2.  A chronic back disability was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSIONS OF LAW

1.  Chronic bilateral hip disabilities requiring replacements were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A back disorder not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

Here, pre-decisional notice letters dated in May 2003, January 2005, and April 2005 complied with VA's duty to notify the Veteran with regards to the service connection issues on appeal.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

Also, a letter dated in March 2006 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This correspondence was followed by a readjudication of the issues on appeal and issuance of a statement of the case in February 2007 and a supplemental statement of the case in January 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

The Veteran was scheduled for VA examinations in February 2005 and June 2007 of his hips.  The Veteran failed to report for both examinations and has not provided good cause for his failure to report.

The Board also finds that a medical opinion on the question of service connection for a back disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or during any pertinent presumptive period.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  As will be explained in further detail below, although the Veteran served in combat, he does not assert that he sustained injury to either his hips or his back in combat.  Furthermore, the evidence does not indicate that any of his diagnosed post-service back disorders are related to his service.  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  
Certain chronic diseases, including arthritis, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  

	A.  Bilateral Hip Disability

The Veteran contends that he had to have his hips replaced due to in-service injuries.  Specifically, he contends that military training and being in airborne caused his medical problems; trauma during parachute training caused his hip problems; and running and jumping affected his hips.  See February 2005 statement; March 2006 notice of disagreement; and April 2007 Substantive Appeal.

The Veteran's STRs show no complaints of, or treatment for, his hips.  His discharge examination in June 1970 showed clinically normal lower extremities; no bilateral hip disability was shown.  According to the Veteran's DD 215, which amended his DD 214, the Veteran received the Purple Heart.  In August 2002, the National Personnel Records Center (NPRC) confirmed the Veteran's receipt of the Purple Heart.  Thus, he is deemed to be a combat veteran.

Under the law, VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  In this case, the Veteran is not asserting that his injuries occurred in combat.  Thus, the provisions requiring VA to accept a veteran's statements as to combat injuries do not apply to this case.  

According to post-service medical records, a VA examination in accordance with a nonservice-connected pension in November 1984 shows that the complained of hurting in his left hip that radiated down to his knee.  No diagnosis of a left hip disability was made.  X-rays in July 1990 of his left hip showed degenerative arthritic changes.  The Veteran underwent a left hip replacement in August 1991 and a right hip replacement in February 1996.  A VA treatment record dated in August 1991 indicates that the Veteran reported that he had had pain in his left hip since 1980 and his right hip for the last two months.  In February 1996, the Veteran was diagnosed with osteoarthritis and avascular necrosis of his right hip.  None of his post-service medical records showing treatment for his bilateral hips indicate that his military service caused his bilateral hip problems.

The Board observes that the RO has tried to assist the Veteran by obtaining examinations in February 2005 and June 2007, but the Veteran did not appear for the examinations.  He has provided no good cause for not appearing, which means that VA must now consider his claim based on the evidence of record.  38 C.F.R. § 3.655 (2010).  

Based on a review of the evidence, the Board finds that service connection for bilateral hip replacements is not warranted.  Although the Veteran has had bilateral hip replacements post-service, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease to his bilateral hips occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any specific in-service injury or disease.  Rather, the Veteran contends that the cumulative effects of military training and being in airborne, trauma during parachute training, and running and jumping caused his hips to be replaced over two decades after discharge from service.  The Board observes that that it is unable to render a medical opinion as to whether the Veteran's military training, including parachute training, caused his bilateral hip problems.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  As noted above, the RO tried to assist the Veteran by scheduling him for examinations in February 2005 and June 2007; the Veteran failed to report for either examination and did not provide good cause for doing so.  Thus, any opinion which might have helped his claim was not obtained.

The service treatment records do not show that bilateral hip problems diagnosed post-service had their onset in service.  In this regard, the Board notes that the Veteran's discharge examination in June 1970 showed clinically normal lower extremities; no bilateral hip disability was noted.  Thus, the Board finds that the onset of any post-service bilateral hip disabilities did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing hip complaints until at least 1984 when the Veteran complained of left hip pain, although no disability was diagnosed at that time.  There is no indication that the Veteran had bilateral hip disabilities until 1990, when X-rays showed degenerative arthritis of the left hip.  In this regard, the Board notes that the Veteran was afforded VA examinations in October 1985, December 1985, and January 1986 in connection with his nonservice-connected pension; no bilateral hip disabilities were diagnosed.  Although in August 1991, the Veteran asserted that he had left hip problems since 1980, the competent medical evidence does not support such assertion.

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of bilateral hip complaints, symptoms, or findings until over two decades between the period of active service and claim is itself evidence which tends to show that any bilateral hip disabilities did not have their onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of bilateral hip disabilities associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology to the Veteran's service.  Without evidence of an in-service event, injury, or disease to the Veteran's bilateral hips other than the Veteran's general contention of military training; continuity of pertinent symptomatology after service; or competent evidence of an association between a diagnosis of a bilateral hip disability, and the Veteran's active duty, service connection for bilateral hip replacements is not warranted.  

In reaching this decision, the Board that there is also no evidence that the arthritis was manifested to a degree of 10 percent or more within one year of his discharge from service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Also in reaching this conclusion, the Board acknowledges the Veteran's belief that he had to have bilateral hip replacements as a result of his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the etiology of his bilateral hip disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hip disability.  Thus, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral hip disability is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  

	B.  Back Disorder

The Veteran contends that he has a back disorder due to military training and being in airborne; trauma during parachute training; and running and jumping during service.  See February 2005 statement; March 2006 notice of disagreement; and April 2007 Substantive Appeal.

The Veteran's STRs show no complaints of, or treatment for, any back disorder.  In his report of medical history that accompanied his June 1970 discharge examination, the Veteran reported low back pain.  Examination revealed a clinically normal spine; no back disability was diagnosed on his discharge examination.  

According to post-service records, the Veteran was awarded a nonservice-connected pension in 1983 due to a lumbar spine laminectomy in December 1982.  A private treatment record in December 1982 show that the herniated discs at L4-L5 and L5-S1 on the left were removed.  The record did not indicate the etiology of the Veteran's lumbar spine disorder.  A VA examination in November 1984 reveals that the Veteran reported injuring his back when lifting at work three years earlier; he was diagnosed with arthritis of the lumbar spine and lumbar disc syndrome.  The Veteran did not indicate that his back was injured in service, nor did he indicate any continuity of symptomatology from service.  A VA examination in December 1985 indicates that the Veteran reported injuring his back in 1981 when lifting furniture at home; again, no mention was made of his military service or of any continuity of symptomatology.  In addition to lumbar spine problems, the Veteran also had cervical spine problems as early as 1990.  X-rays in February 1990 showed stable fusion of C4 to C5 and C5 to C6.  In none of the Veteran's post-service medical records showing treatment for his back is any opinion provided that his back disorders were related to his military service.  Moreover, not until the Veteran filed his claim in April 2003 did he begin to indicate that his military service caused his back disorders.

Based on a review of the evidence, the Board finds that service connection for a back disorder is not warranted.  Although the Veteran has been diagnosed with back disorders post-service, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease to his back occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any specific in-service injury or disease.  Rather, the Veteran contends that the cumulative effects of military training and being in airborne, trauma during parachute training, and running and jumping caused current back disorders.  

However, the service treatment records do not show that a back disorder diagnosed post-service had its onset in service.  In this regard, the Board notes that the Veteran's discharge examination in June 1970 showed a clinically normal spine; no back disability was noted.  The Board acknowledges that in the separation examination's accompanying report of medical history, the Veteran reported having low back pain.  However, there was no diagnosed back disability.  Moreover, there is no indication that the Veteran had continued complaints of low back pain following discharge.  No continuity of symptomatology has been shown.  Thus, the Board finds that the onset of any post-service back disabilities did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing back complaints until 1982.  At that time, the Veteran did not report any continuity of symptomatology resulting from his military service.  Moreover, the Veteran did not report any in-service problems at all.  Rather, the earliest records pertaining to the Veteran's back referenced a work injury and a home lifting injury in 1981; at no time until the Veteran filed his current claim did he begin to allege that his back disorders are related to his military service.  In this regard, the Board notes that the Veteran filed for a nonservice-connected pension in December 1982 as a result of his lumbar spine laminectomy that month.  The Board finds the fact that the Veteran initially filed for a nonservice-connected pension, as opposed to service connection, in 1982 weighs against a finding that any post-service back disorder had its onset in service. 

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Although the Veteran did have back complaints as early as 1982, he attributed them to work and home lifting injuries at that time.  Thus, the lack of back complaints attributed to his service until the claim was filed, over three decades after discharge from service, is itself evidence which tends to show that any back disabilities did not have their onset in service or for years thereafter.  

Further, the claims folder contains no competent evidence of a back disorder associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology to his service.  Without evidence of an in-service event, injury, or disease to the Veteran's back; continuity of pertinent symptomatology after service; or competent evidence of an association between a diagnosis of a back disability, and the Veteran's active duty, service connection for a back disorder is not warranted.  

In reaching this decision, the Board that there is also no evidence that the arthritis was manifested to a degree of 10 percent or more within one year of his discharge from service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Also in reaching this conclusion, the Board acknowledges the Veteran's belief that he has a back disorder that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the etiology of his back disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  Thus, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a back disorder is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a back disorder is denied.


____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


